Filed 12/22/14 In re Ashley P. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re ASHLEY P., et al., Persons Coming                              B257082
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK85752)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

CHRISTINA P.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Tony L.
Richardson, Judge. Affirmed.


         John L. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Richard D. Weiss, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Stephen D. Watson, Deputy County Counsel for Plaintiff and Respondent.
       Christina P. (mother) appeals from the juvenile court’s judgment establishing
dependency jurisdiction over her two children, Ashley P. (born November 1998) and
Isabella P. (born April 2006), pursuant to Welfare and Institutions Code section 300.1
Mother contends that substantial evidence does not support the juvenile court’s
jurisdictional findings as to her. We find mother’s contentions unavailing and affirm.
             COMBINED FACTUAL AND PROCEDURAL HISTORY
The family’s prior history with DCFS
       The family consists of mother, Paul P. (father), and their two children, Ashley and
Isabella. At the time of these proceedings, Ashley was 15 and Isabella was eight. The
family previously came to the attention of the Department of Children and Family
Services (DCFS) in August 2010, when mother physically assaulted Ashley by choking
her with a piece of clothing. Mother was hospitalized as a danger to herself and others.
Mother had been diagnosed with bipolar disorder and had failed to take her psychotropic
medication. After the parents complied with court orders, the case was closed. The
children were placed in father’s physical custody with monitored visits for mother.
Initial investigation of the current allegations
       On September 10, 2013, DCFS received a referral alleging that father was using
methamphetamine in front of the children on a daily basis.
       When a DCFS social worker interviewed Isabella at school on September 12,
2013, Isabella said she lived at home with father, her sister Ashley, and father’s
girlfriend. Isabella denied witnessing her father take drugs. When asked whether she
visited with mother, Isabella replied “[n]ot that much.” When asked why she did not visit
with mother, Isabella replied “[b]ecause she’s kind of sick.” Isabella did not know what
was wrong with mother. She could not recall the last time she visited with mother, but
wished she could see her more often.
       Ashley was interviewed on the same date at her school. Ashley admitted seeing
father drink occasionally but never get drunk. Ashley further stated she was aware that


1      All further statutory references are to the Welfare & Institutions Code.

                                             2
father occasionally smoked marijuana, but that he did it far away from her and Isabella.
She denied that father ever smoked marijuana in the home, and denied that father ever
used any other drugs.
       Ashley informed the social worker that mother has mental health issues which is
why she and Isabella do not see much of mother. Maternal grandmother will typically
call the girls to let them know when it’s okay to visit mother. The last time Ashley
visited mother was about three weeks prior to the interview. Mother was talking to
herself in the middle of the night and Ashley was scared. Since then, Ashley did not
want to visit mother. Mother had left her weird voice messages that did not make sense
so Ashley preferred not to answer when mother called. Ashley said she usually feels
comfortable visiting with mother because there are other adults in the home where
mother lives, and because she knows she can call father at any time and he will pick them
up if needed.
       Mother was also interviewed, at the home of maternal grandmother (Margaret Y.)
where mother resided with the children’s aunt and uncle. Mother claimed that maternal
grandmother was her sister-in-law, not the children’s grandmother. However, the social
worker had observed from prior DCFS records that Margaret Y. was the children’s
grandmother. Mother also insisted that the children’s aunt and uncle were “Margaret’s
children” and not her siblings. While mother was able to hold a conversation, “her
comments were sometimes scattered and not all of her information made sense.”
       The social worker asked mother about her mental health issues. Mother admitted
to a diagnosis of “Schizo-Bipolar.” However, mother was not in therapy. She stated that
her domestic violence support group is like therapy, and indicated that she did not need
therapy. Mother stated that she was taking Abilify and was medication compliant.
       Father was interviewed in the family home and gave his belief that it was mother
who called in the child abuse report. Father described mother as “out there.” Father
stated he has always been concerned about mother’s mental health issues but he feels safe
when the children visit mother because there are other maternal relatives in the home and
Ashley has a cell phone to call in case of emergencies. The social worker confirmed with


                                            3
father that Margaret Y. is mother’s mother. When the social worker informed father that
mother claimed that Margaret Y. was not her mother, father said, “[t]hat’s how far off she
is.”
       With regard to the allegations, father admitted to smoking a little marijuana every
once in awhile, but never in front of the kids. He admitted to drinking one beer a day.
However, he refused a drug test.
       On September 18, 2013, the social worker interviewed Chimera Robinson, a
psychiatric social worker who had been providing mother with therapy and case
management services since June 2010. Robinson said mother typically visited monthly
but had missed her August appointment. Robinson described mother as medication
compliant but stated that maternal uncle recently reported that mother was not taking her
medication and was in an abusive relationship. Maternal uncle also reported mother had
been talking to herself and throwing things around the house. Maternal uncle stated that
mother often leaves maternal grandmother’s home when they are arguing and lives in her
car.
       On September 25, 2013, the social worker spoke to staff at the pulmonology
department at Miller’s Children’s Hospital regarding Isabella, who had been a patient
since 2010 and had been diagnosed with tracheoesophageal fistula reactive airway
disease, tracheomalacia and recurrent pneumonia, which are pulmonary diseases
involving the respiratory tract. At her last visit in December 2012, the doctor prescribed
Isabella two medications to take daily until a specialist indicated she no longer needed the
medication. However, Isabella missed her March 2013 appointment and had not been
back since.
       On September 27, 2013, mother informed DCFS that she was hospitalized
voluntarily at a psychiatric hospital from September 14 to September 23, 2013. She
claimed to have voluntarily admitted herself because she was feeling “really stressed”
since she was working and going through so many personal issues. Mother said that she
has been put on more medication and is now feeling better. The social worker noticed an



                                             4
obvious difference in mother’s speech and communication level. She seemed more
focused and direct than when the social worker initially interviewed her.
       In an interview on September 27, 2013 with father, he said that mother was
recently hospitalized but was discharged and is “now back on her medication.” Father
said that when mother is on her medication, she’s “cool” and “on top of it.”
       On October 1, 2013, two social workers visited the home. Father stated that the
girls had visited mother over the weekend and came back with colds. The social worker
observed Isabella to be wheezing and coughing due to preexisting respiratory conditions.
The social worker advised father to take Isabella to the emergency room, which he
eventually agreed to do. The social worker spoke briefly with Ashley who stated that
everything is “fine” at home. When the social worker asked Ashley how her visit with
mother went, Ashley stated that the visit was good and that mother was “doing a lot
better.” Ashley expressed her thought that mother was “taking her medication now.”
Maternal grandmother was home during the visit and watching over the children.
Section 300 petition and detention
       On October 30, 2013, DCFS filed a section 300 petition on behalf of Ashley and
Isabella based on mother’s mental and emotional problems and father’s drug use.
       The petition contained eight counts, five of which were ultimately sustained by the
juvenile court. The relevant counts were as follows: count b-1, alleging father’s history
of illicit drug use; count b-2, alleging that Isabella suffered from a medical condition and
father failed to take her to scheduled doctor appointments; count b-4, alleging that
mother’s mental and emotional problems, including a diagnosis of bipolar disorder and a
failure to take medications as prescribed, render her incapable of providing the children
with regular care and support; count j-1, alleging that father’s medical neglect of Isabella
placed her sibling Ashley at risk; and count j-3, which contained identical allegations
against mother as were found in count b-4.
       On October 30, 2013, the juvenile court held an initial detention hearing where the
court found a prima facie case that Ashley and Isabella were described by section 300.



                                             5
The girls were released to father’s care, monitored visits for mother were granted, family
maintenance services ordered, and the matter was continued for adjudication.
Jurisdiction/disposition report
       DCFS filed a jurisdiction/disposition report on December 11, 2013. Ashley was
interviewed on November 18, 2013. She said mother “has psychosis and she takes three
different kinds of medication. Sometimes she thinks she’s better and will stop taking it.”
Father reported that the children do not always want to visit their mother because of how
she acts when she does not take her medication regularly. However, mother stated she
always took her medication and only did not attend one mental health appointment with
Robinson because at the time she was in the hospital.
       Mother admitted she has had “a lot” of psychiatric hospitalizations. She stated
that the recent episode was caused by lack of sleep. The reason she could not sleep is
that she sleeps in the living room where family members watch television.
       DCFS recommended that the children be declared dependents of the court. It
further recommended family maintenance services for father, and enhancement services
for mother, including a psychiatric examination, individual counseling, and an order to
adhere to her psychiatric regimen, including taking any and all prescribed medications.
Adjudication
       The juvenile court adjudicated the petition on June 9, 2014. At the hearing,
mother submitted a letter from the Los Angeles County Department of Mental Health,
indicating that she continued to receive services for her bipolar disorder. The letter
confirmed she had been consistent with her medical evaluation appointments, had been
attending therapy sessions every four weeks, and had appeared stable with her behavior
and mood.
       At the hearing, mother testified that she had been diagnosed with bipolar disorder
four years earlier and was taking Lithium, Abilify, and Ambien. She claimed that she
had been taking the medication consistently since April 2011 but was “on and off”
Abilify and had just started Lithium and Ambien. When asked why she was hospitalized
in August 2013, mother explained that she was stressed and could not function properly


                                             6
so she called 911 and asked to be taken to the hospital. Mother was hospitalized again in
September 2013. She stated that if something like that happened again she would call
father to pick up the girls if they were in her care.
       DCFS argued that mother’s failure to take her medication regularly placed the
children at risk of harm, and that mother had a history of noncompliant behavior.
Specifically, counsel for DCFS stated:
               “It does appear from mother’s testimony that she seems to have a
       better handle on her mental illness and what’s required of her. But based
       on what Ashley’s statements are and based on the fact that we’ve been here
       now . . . several times in order to ensure that the girls are safe when they are
       visiting with the mother . . . [DCFS] does want to keep supervision on this
       mother to make sure that she can maintain this level of compliance over
       time.”

       Mother’s counsel argued that mother was currently compliant with her medication
and there was no evidence of risk to the children. Mother’s counsel asked the court to
dismiss both counts against mother.
       The juvenile court sustained counts b-1, b-2, b-4, j-1, and j-3. As to mother, the
court noted that there was recent evidence that mother occasionally stops taking her
medication. The court also referenced mother’s recent hospitalization, and noted that
mother’s circumstances had not changed since that incident. The court took note of
father’s opinion that the children should not be in the mother’s care -- and do not want to
be in the mother’s care -- unless she is taking her medication.
       As to father, the court noted that despite admitting to experimenting with drugs,
father denied a drug abuse problem. In addition, father refused a drug test.
       The juvenile court declared the children dependents of the court, placed them in
father’s custody, granted mother monitored visits, and ordered mother to receive
enhancement and transportation services. Mother was ordered to participate in mental
health counseling, undergo a psychiatric evaluation, take all prescribed psychotropic
medications, and enroll in individual counseling to address case issues. The court set a
six-month review hearing for December 8, 2014.



                                               7
       On June 10, 2014, mother filed her notice of appeal from the juvenile court’s
judgment of June 9, 2014.
                                      DISCUSSION
I. Standard of review
       We review the juvenile court’s jurisdictional findings under the substantial
evidence standard. (In re David M. (2005) 134 Cal. App. 4th 822, 829; In re Heather A.
(1996) 52 Cal. App. 4th 183, 193.) Under this standard, we review the record to determine
whether there is any reasonable, credible, and solid evidence to support the juvenile
court’s conclusions. We resolve all conflicts in the evidence, and make all reasonable
inferences from the evidence, in support of the court’s orders. (In re Savannah M. (2005)
131 Cal. App. 4th 1387, 1393.)
II. Justiciability
       As DCFS points out, the juvenile court in this matter sustained counts against both
mother and father. While mother challenges the sufficiency of the evidence as to her
conduct, she makes no challenge as to the sufficiency of the evidence with respect to
father’s conduct.
       “[A] jurisdictional finding good against one parent is good against both. More
accurately, the minor is a dependent if the actions of either parent bring her within one of
the statutory definitions of a dependent. [Citations.]” (In re Alysha S. (1996) 51
Cal. App. 4th 393, 39.)
       A similar situation occurred in the matter of In re I.A. (2011) 201 Cal. App. 4th
1484. There, the father asked the court to review the evidentiary support only for the
juvenile court’s jurisdictional findings against him. The I.A. court explained:
               “Because he does not challenge the jurisdictional findings involving
       Mother’s drug abuse, however, any decision we might render on the
       allegations involving Father will not result in a reversal of the court’s order
       asserting jurisdiction. The juvenile court will still be entitled to assert
       jurisdiction over the minor on the basis of the unchallenged allegations.
       Further, the court will still be permitted to exercise personal jurisdiction
       over Father and adjudicate his parental rights, if any, since that jurisdiction
       is derivative of the court’s jurisdiction over the minor and is unrelated to


                                              8
       Father’s role in creating the conditions justifying the court’s assertion of
       dependency jurisdiction.

              “Under these circumstances, the issues Father’s appeal raises are
       ‘“abstract or academic questions of law”’ [citation], since we cannot render
       any relief to Father that would have a practical, tangible impact on his
       position in the dependency proceeding. Even if we found no adequate
       evidentiary support for the juvenile court’s findings with respect to his
       conduct, we would not reverse the court’s jurisdictional and dispositional
       orders nor vacate the court’s assertion of personal jurisdiction over his
       parental rights.”

(In re I.A., supra, 201 Cal.App.4th at p. 1492.)

       While the father contended that the finding of jurisdiction could have other
consequences for him beyond jurisdiction, the I.A. court noted “Father has not suggested
a single specific legal or practical consequence from this finding, either within or outside
the dependency proceedings.” (In re I.A., supra, 201 Cal.App.4th at p. 1493.)
       However, an appellate court may address the merits of the jurisdictional findings
against one parent where “the finding (1) serves as the basis for dispositional orders that
are also challenged on appeal [citation]; (2) could be prejudicial to the appellant or could
potentially impact the current or future dependency proceedings [citations]; or (3) ‘could
have other consequences for [the appellant], beyond jurisdiction’ [citation].” (In re
Drake M. (2012) 211 Cal. App. 4th 754, 762-763). In contrast to I.A., the Drake M. court
decided to consider the merits of the father’s appeal, stating:
              “Here, the outcome of this appeal is the difference between father’s
       being an ‘offending’ parent versus a ‘non-offending’ parent. Such a
       distinction may have far-reaching implications with respect to future
       dependency proceedings in this case and father’s parental rights. Thus,
       although dependency jurisdiction over Drake will remain in place because
       the findings based on mother’s conduct are unchallenged, we will review
       father’s appeal on the merits.”

(In re Drake M., supra, 211 Cal.App.4th at p. 763.)

       Here, mother has failed to articulate a significant consequence resulting from the
court’s jurisdictional findings against her. Mother cites In re Joshua C. (1994) 24


                                              9
Cal. App. 4th 1544, 1548 for the general proposition that “[a]s the jurisdictional findings
are the basis for the restrictive visitation and custody orders, error in the former
undermines the foundation for the latter.” However, mother was already restricted to
monitored visitation with her daughters prior to this case -- the visitation and custody
orders did not change. Therefore, we can offer mother no relief.
       Mother also claims that the jurisdictional findings impacted the subsequent
dispositional orders, as mother was ordered to engage in mental health services. (See In
re John S. (2001) 88 Cal. App. 4th 1140, 1143.) DCFS argues that mother was already
engaging in mental health services, therefore mother suffered no prejudice. In response,
mother argues that noncompliance with the court orders can lead to termination of
services in the future, and theoretically to termination of mother’s parental rights.
       However, we note that mother does not make a specific substantive challenge to
the juvenile court’s dispositional order requiring her to participate in mental health
services. Mother does not argue that this dispositional order was an abuse of the juvenile
court’s discretion for any reason. Therefore, the jurisdictional finding does not “serve[]
as the basis for dispositional orders that are also challenged on appeal.” (In re Drake M.,
supra, 211 Cal.App.4th at p. 762), and we need not review the jurisdictional finding for
this reason.
       In addition, mother has failed to show that the jurisdictional findings as to her
“could be prejudicial to [her] or could potentially impact the current or future dependency
proceedings.” (In re Drake M., supra, 211 Cal.App.4th at p. 762.) Mother has admitted
to mental health problems. Also, there was a previous dependency case concerning this
family which confirmed mother’s mental health problems and diagnosis of bipolar
disorder. Mother has failed to provide any argument suggesting that the current
jurisdictional findings as to her would have an impact on any future proceedings any
more than would the previous findings.
       The last consideration is whether the jurisdictional finding “‘could have other
consequences for [the appellant], beyond jurisdiction.’” (In re Drake M., supra, 211



                                              10
Cal.App.4th at p. 763.) Mother makes no argument that it could have any such impact.
Therefore we need not review the jurisdictional finding for this reason.
       In sum, under the circumstances of this case, mother has failed to show any
prejudice from the jurisdictional findings as to her, therefore we need not review them.
III. The jurisdictional findings as to mother are supported by the evidence
       Even if mother had made the required showing of prejudice, requiring us to
address the merits of her claim, we would find that substantial evidence supported the
juvenile court’s findings as to her.
       Section 300, subdivision (b) permits the juvenile court to take jurisdiction over a
child who is suffering, or is at risk of suffering, serious physical harm or illness resulting
from the inability of the child’s parent to supervise and protect her. (§ 300, subd. (b).)
The statute specifies that jurisdiction is warranted if the parent is unable to “provide
regular care for the child due to the parent’s or guardian’s mental illness.” (Ibid.) The
three elements for a section 300, subdivision (b) finding are: “‘(1) neglectful conduct by
the parent in one of the specified forms; (2) causation; and (3) “serious physical harm or
illness” to the [child], or a “substantial risk” of such harm or illness.’ [Citation.]” (In re
Savannah M. (2005) 131 Cal. App. 4th 1387, 1396, quoting In re Rocco M. (1991) 1
Cal. App. 4th 814, 820.)
       The third element “effectively requires a showing that at the time of the
jurisdictional hearing the child is at substantial risk of serious physical harm in the future
(e.g., evidence showing a substantial risk that past physical harm will reoccur.)
[Citations.]” (In re Savannah M., supra, 131 Cal.App.4th at p. 1396.) Proof of current
risk of harm at the time of the jurisdictional hearing is not required to support the initial
exercise of jurisdiction under section 300, subdivision (b). The standard is met by a
showing that the child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or abuse. (In re Adam D. (2010) 183 Cal. App. 4th 1250, 1261.)
       Here, DCFS alleged under count b- 4 that mother had mental and emotional
problems, including a diagnosis of bipolar disorder, which rendered her incapable of
providing the children with regular care and supervision. In addition, on prior occasions,


                                              11
mother failed to take her medication regularly and failed to participate in psychiatric
services. DCFS alleged that these mental and emotional problems placed the children at
risk of harm.
       The evidence in the record supported these allegations. Mother admitted to a
diagnosis of bipolar disorder. In addition, in the family’s previous dependency case the
juvenile court made a finding that mother had a diagnosis of bipolar disorder. In the prior
case, mother’s failure to take her psychotropic medication as required led to an incident
in which mother assaulted Ashley.
       The evidence also supported DCFS’s allegations that mother failed to take her
medication regularly. Information from mother’s therapist indicated that as recently as
September 2013, mother was not taking her medication, had been talking to herself, and
was throwing things around the house. Ashley also informed the social worker that
mother had been talking to herself and leaving strange voicemail messages. Ashley
stated directly that mother occasionally stopped taking her medication when she thought
she was better. Father also said the children did not want to visit with mother when she
was not taking her medication. This evidence from both Ashley and father suggests that
mother’s recent noncompliance with her treatment was not an isolated event.
       In addition, mother’s own behavior supported a finding that she was not
consistently taking her medication. When the DCFS social worker first interviewed
mother, her speech was scattered and nonsensical. She claimed that the people she was
living with -- the children’s maternal grandmother, aunt and uncle -- were not actually the
maternal grandmother, aunt and uncle. Mother had a psychiatric hospitalization from
September 14, 2013, through September 23, 2013, after which, according to father, “she
was discharged and she’s now back on her medication.”
       There was also evidence that mother was not participating in psychiatric services.
When first interviewed, mother admitted that she was not participating in therapy. In
fact, she claimed that she did not need it as her domestic violence support group “is like
therapy.” Mother’s psychiatric social worker also told DCFS that mother had missed her
August 2013 appointment.


                                             12
       Mother insists that at the time of the hearing, she was stable and engaging in
treatment. Thus, she argues, there was insufficient evidence to find a risk of harm to the
children. However, as we must, we view the evidence in a light most favorable to the
juvenile court’s action, accepting every reasonable inference that the court could have
drawn from the evidence. (In re S.C. (2006) 138 Cal. App. 4th 396, 415.) Under this
standard, there was ample evidence to find a risk that mother might continue to engage in
a pattern of noncompliance with her treatment program. This possibility of
noncompliance put the girls at substantial risk of harm. Mother had physically assaulted
Ashley on a prior occasion when she failed to take her medications as prescribed. In
addition, the girls were fearful of mother when she failed to take her medication. They
would not visit with mother unless the maternal grandmother indicated that “it’s okay” to
visit mother.2
       In re James R. (2009) 176 Cal. App. 4th 129, is distinguishable. In James R., the
mother was hospitalized after a one-time incident of drinking beer and consuming a large
amount of ibuprofen while caring for her children. (Id. at p. 136.) The juvenile court
asserted jurisdiction over the children, and the Court of Appeal reversed. The court
found that while the mother had a history of mental instability, “she had not abused or
neglected the minors in the past.” (Ibid.) “‘Without the history of abuse and neglect, it is
nearly impossible to determine whether [the minors are] at risk of suffering from the
same abuse and neglect.’ [Citation.]” (Ibid.) Here, in contrast, there is a history of abuse
and neglect. Mother had previously been adjudged incapable of caring for the children
without supervision. In addition, she physically abused Ashley. In contrast to the
situation in James R., there is no need for speculation in this matter.


2      Mother also claims that there was no risk of harm to the children because mother
did not have custody of the children. The record shows that while father had primary
physical custody of the children, mother was entitled to monitored visitation. Mother
cites nothing suggesting that a parent cannot present a risk to her children under these
circumstances. Mother’s incidents of violence and erratic behavior could certainly affect
the children even in a monitored visit.


                                             13
       Sufficient evidence exists to support the juvenile court’s finding that the children
were at risk of suffering harm due to their mother’s mental illness and inconsistent
management of the illness. The juvenile court did not err in determining that the children
were at substantial risk of harm at the time of the jurisdictional hearing, and that
jurisdiction was warranted until such time as DCFS was satisfied that mother would
continue to be compliant with her treatment.3
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



__________________________, P. J.
BOREN



__________________________, J.
ASHMANN-GERST




3      The allegations against mother contained in count j-3 are identical to those found
in count b-4 against mother. We need not separately address count j-3.

                                             14